        Case: 3:20-cv-00097-JMV Doc #: 32 Filed: 06/09/21 1 of 3 PageID #: 750




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION


CURTIS LEON REYNOLDS                                                                  PLAINTIFF

V.                                                        CIVIL ACTION NO. 3:20-cv-97-JMV
Andrew Saul
Commissioner of Social Security                                                     DEFENDANT


                                      FINAL JUDGMENT

       This is an appeal of a denial of a claim for Disability Insurance Benefits and a Period of

Disability. Plaintiff protectively filed an application in the present matter on or about September

22, 2017. The application was denied at the initial and reconsideration levels and Plaintiff filed a

timely request for a hearing. The Administrative Law Judge (hereinafter “ALJ”) issued an

Unfavorable Decision in this cause on June 5, 2019. Tr. 9. The Appeals Council subsequently

issued an Order dated February 4, 2020, thereby making it the decision of the Commissioner and

the Social Security Administration. For the reasons announced at the hearing today and memorized

below, the Commissioner’s decision is affirmed.

       By way of his appeal claimant makes two basic arguments: (1) the ALJ failed to consider

all the medical evidence (namely an alleged opinion that he was determined by state agency

physicians to be durationally disabled)1; and (2) the ALJ failed to obtain a consultive evaluation.




1
 While the claimant’s counsel may have also appeared to refer to a medical opinion of a “Dr.
Bernaur”, it is acknowledged by all counsel that he is not a medical provider in relation to this
claim.
        Case: 3:20-cv-00097-JMV Doc #: 32 Filed: 06/09/21 2 of 3 PageID #: 751




       The claimant founds his contention that the ALJ failed to consider the medical evidence

that Plaintiff was disabled for a durational basis on the state examiners statement as follows, “I

would defer until he finished his radiation and get updated status of his prostate cancer (he may

will already be finished with this). Most likely will be a durational denial...’ (TR 69).” (Pl. Br.at

5). As the commissioner points out and the court concludes, claimant is simply mistaken in his

assertion tht the state agency examiner found claimant to be durationally disabled. To the contrary,

both state agency doctors made no finding of disability. In fact, the administrative finding of fact

at the initial level by DDS physician Carol Kossman was that “[Plaintiff’s] prostate cancer appears

to be under control and is thus nonsevere.” Tr. 75-76. The administrative finding of fact at the

reconsideration level Dr. Cherilyn Hebert was that all of Plaintiff’s medically determinable

impairments were non-severe. Tr. 84. In short, as set out in the ALJ’s decision, the clinical findings

in the record that the ALJ relied on to formulate Plaintiff’s RFC stand as substantial evidence

supporting the RFC. Tr. 21-22.

       In support of the Plaintiff’s claim that the ALJ failed to order a Consultative Examination

and thereby failed to adequately develop the record, the claimant assets that there is not a medical

opinion from any source, examining or nonexamining, that covers the entirety of Plaintiff’s

relevant period; that the Plaintiff’s age and vocational profile would support a finding of disability

if he was not able to perform the exertional demands of light work; and Plaintiff’s counsel

requested this examination. None of these blanket assertions illustrate that the ALJ did not have

sufficient information on which to found his decision. A CE at government expense is not required

“unless the record establishes that such an examination is necessary to enable the administrative

law judge to make the disability decision”) Gutierrez v. Barnhart, 2005 WL 1994289, at *8 (5th

Cir. 2005) (citing Jones v. Bowen, 829 F.2d 524, 526 (5th Cir. 1987) (emphasis in original)). The
        Case: 3:20-cv-00097-JMV Doc #: 32 Filed: 06/09/21 3 of 3 PageID #: 752




decision to order a CE is one that is within the ALJ’s discretion. Anderson v. Sullivan, 887 F.2d

630, 634 (5th Cir. 1989). The regulations provide that the decision to purchase a CE is “made on

an individual case basis.” 20 C.F.R. § 404.1519.

        Further, the regulations state that “if we cannot get the information we need from your

medical sources, we may decide to purchase a consultative examination.” 20 C.F.R. § 404.1519a(a)

(emphasis added). Before purchasing a CE, the ALJ will “consider not only existing medical

reports, but also . . . other pertinent evidence in your file.” Id.

        The facts in the instant case do not satisfy the conditions identified in the regulations for

the ALJ to consider exercising his discretion to obtain a CE. In this case, the record evinces

Plaintiff’s consistently normal physical exam findings and the absence of any documented side

effects or sequelae from Plaintiff’s treatment for prostate cancer during the time period at issue,

and the ALJ included a thorough discussion of the evidence in his decision. Tr. 20-22.

        For all of the foregoing reasons, the decision is affirmed.

        SO ORDERED, this, the 9th day of June, 2021.

                                                 /s/ Jane M. Virden
                                                 UNITED STATES MAGISTRATE JUDGE
